Filing Date: 06/24/2020
Claimed Foreign Priority Date: 12/04/2019 (KR 10-2019-0159496)
Applicants: Baek et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Application and Preliminary Amendment                filed on 06/24/2020.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The application serial no. 16/910,748 filed on 06/24/2020 has been entered. Applicant cancelled claims 21-26. Accordingly, pending in this Office Action are claims 1-20.

Drawings

The drawings are objected to because Fig. 9 depicts the cross-section Q-Q’ along an incorrect axis: correct the X-axis to Y-axis, in accordance with Fig. 8 and Par. [0065]-[0066].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Specification
The disclosure is objected to because of the following informalities:
- Par. [0042], L. 2: correct “a second wiring, M4and a third wiring D6” to -- a second wiring[[,]] M4, and a third wiring D6--.  
- Starting from Par. [0076], and throughout the remainder of the Specification, correct “the fourth pitch P4” to --the fourth pitch P1--, in accordance with the disclosure at Par. [0072], L. 7, as P4 is already associated with the second pitch of the second wiring layer M4 (see, e.g., Par. [0050], L.1). The issue has been identified in at least Par. [0076]-[0081],[0085],[0090],[0092],[0094], and [0161].
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2019/0304900).

Regarding Claim 1, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows most aspects of the instant invention, including a semiconductor device comprising: 
- a first-direction plurality of wirings extending in a first direction (e.g., 30x, M2, M4, and M6 along a Y direction)
e.g., M1, M3, M5, and M7 along a X direction orthogonal to the Y direction)
- wherein the first-direction plurality of wirings that extend in the first direction includes, gate wirings spaced apart from each other in the second direction by a gate pitch (e.g., 30x having pitch PG), first wirings above the gate wirings spaced apart from each other in the second direction by a first pitch (e.g., M2 having pitch P2), second wirings above the first wirings spaced apart from each other in the second direction by a second pitch (e.g., M4 having pitch P4), and third wirings above the second wirings spaced apart from each other in the second direction by a third pitch (e.g., M6 having pitch P6)








Furthermore, with respect to a ratio between the gate pitch (e.g., PG) and the second pitch (e.g., P4), Chen (see, e.g., Par. [0028]) discloses that: a ratio of PG to P2 and P6 (PG:P2:P6) is, e.g., 3:2:4; and that in some implementations, P4 can be greater than P2 (P2<P4) or less than P6 (P4<P6). 
Therefore, the specific ratio between the gate pitch and the second pitch claimed by the applicant, i.e., ratio of 6:5, is only considered to be the “optimum” ratio disclosed by Chen that a person having ordinary skill in the art would have been able to obtain using routine experimentation based, among other things, on the initial pitch between gate structures, DRC rules of each overlying wiring layer for a given technology node, etc. (see In re Boesch, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as wiring layers with a non-In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”)
Regarding Claim 2, and with respect to the ratio between the gate pitch (e.g., PG), the first pitch (e.g., P2), and the second pitch (e.g., P4) being 6:4:5, see comments stated above in Par. 9-10 with regards to Claim 1, which are considered repeated here, as applied to the specific ratio claimed.
Regarding Claim 3, and with respect to the ratio between the gate pitch (e.g., PG), the first pitch (e.g., P2), the second pitch (e.g., P4), and the third pitch (e.g., P6) being 6:4:5:9, see comments stated above in Par. 9-10 with regards to Claim 1, which are considered repeated here, as applied to the specific ratio claimed.
Regarding Claim 4, and with respect to the ratio between the gate pitch (e.g., PG), the second pitch (e.g., P4), and the third pitch (e.g., P6) being 6:5:9, see comments stated above in Par. 9-10 with regards to Claim 1, which are considered repeated here, as applied to the specific ratio claimed.
Regarding Claim 5, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows that the second-direction plurality of wirings includes:
- fourth wirings spaced apart from each other in the first direction by a fourth pitch (e.g., M1 having pitch P1)
e.g., M3 having pitch P3)
- the fourth wirings (e.g., M1) are above the gate wiring (e.g., 30x) and below the first wiring (e.g., M2)
- the fifth wirings (e.g., M3) are above the first wirings (e.g., M2) and below the second wirings (e.g., M4)
Furthermore, with respect to a ratio between the fourth pitch (e.g., P1) and the fifth pitch (e.g., P3), Chen (see, e.g., Par. [0028]) discloses that: a ratio of P1 to P3 to P7 (P1:P3:P7) is e.g., 1:1:2; and that in some implementations, P5 can be greater than P1 and P3 (P1,P3<P5) or P5 is less than P7 (P5<P7). 
Therefore, the specific ratio between the fourth pitch and the fifth pitch claimed by the applicant, i.e., ratio of 5:4, is only considered to be the “optimum” ratio disclosed by Chen that a person having ordinary skill in the art would have been able to obtain using routine experimentation based, among other things, on the initial pitch between M1 wirings, DRC rules of each overlying wiring layer for a given technology node, etc. (see In re Boesch, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as wiring layers with a non-hierarchical pitch progression are formed to maximize logic density, as already suggested by Chen. Also, see In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will 
Regarding Claim 6, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows that the second-direction plurality of wirings further includes:
- sixth wirings above the fifth wirings spaced apart from each other in the first direction by a sixth pitch (e.g., M5 above M3 and having pitch P5)
- the sixth wirings (e.g., M5) are above the second wirings (e.g., M4) and below the third wirings (e.g., M6)
With respect to the ratio between the fourth pitch (e.g., P1), the fifth pitch (e.g., P3), and the sixth pitch (e.g., P5) being 5:4:6, see comments stated above in Par. 15-16 with regards to Claim 5, which are considered repeated here, as applied to the specific ratio claimed.
Regarding Claim 7, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows that the second-direction plurality of wirings further includes:
- seventh wirings above the sixth wirings spaced apart from each other in the first direction by a seventh pitch (e.g., M7 above M5 and having pitch P7)
- the seventh wirings (e.g., M7) are above the third wirings (e.g., M6)
With respect to the ratio between the fourth pitch (e.g., P1), the fifth pitch (e.g., P3), the sixth pitch (e.g., P5), and the seventh pitch (e.g., P7
Regarding Claim 8, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows that the second-direction plurality of wirings includes:
- fourth wirings spaced apart from each other in the first direction by a fourth pitch (e.g., M1 having pitch P1)
- fifth wirings on the fourth wirings spaced apart from each other in the first direction by a fifth pitch (e.g., M3 on M1 and having pitch P3)
- sixth wirings above the fifth wirings spaced apart from each other in the first direction by a sixth pitch (e.g., M5 on M3 and having pitch P5)
- the fourth wirings (e.g., M1) are above the gate wirings (e.g., 30x) and below the first wirings (e.g., M2)
- the fifth wirings (e.g., M3) are above the first wirings (e.g., M2) and below the second wirings (e.g., M4)
- the sixth wirings (e.g., M5) are above the second wirings (e.g., M4) and below the third wirings (e.g., M6)
With respect to the ratio between the fifth pitch (e.g., P3) and the sixth pitch (e.g., P5) being 4:6, see comments stated above in Par. 15-16 with regards to Claim 5, which are considered repeated here, as applied to the specific ratio claimed.
Regarding Claim 9, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows that the second-direction plurality of wirings includes:
- seventh wirings above the sixth wirings spaced apart from each other in the first direction by a seventh pitch (e.g., M7 above M5 and having pitch P7)
- the seventh wirings (e.g., M7) are above the third wirings (e.g., M6
With respect to the ratio between the fifth pitch (e.g., P3), the sixth pitch (e.g., P5), and the seventh pitch (e.g., P7) being 4:6:10., see comments stated above in Par. 15-16 with regards to Claim 5, which are considered repeated here, as applied to the specific ratio claimed.
Regarding Claim 10, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows that the second-direction plurality of wirings includes:
- fourth wirings placed spaced apart from each other in the first direction by a fourth pitch (e.g., M1 having pitch P1)
- fifth wirings above the fourth wirings spaced apart from each other in the first direction by a fifth pitch (e.g., M3 on M1 and having pitch P3)
- sixth wirings above the fifth wirings spaced apart from each other in the first direction by a sixth pitch (e.g., M5 on M3 and having pitch P5) in the first direction
- seventh wirings above the sixth wirings spaced apart from each other in the first direction by a seventh pitch (e.g., M7 above M5 and having pitch P7)
- the fourth wirings (e.g., M1) are above the gate wirings (e.g., 30x) and below the first wirings (e.g., M2)
- the fifth wirings (e.g., M3) are above the first wirings (e.g., M2) and below the second wirings (e.g., M4)
- the sixth wirings (e.g., M5) are above the second wirings (e.g., M4) and below the third wirings (e.g., M6)
- the seventh wirings (e.g., M7) are above the third wirings (e.g., M6
With respect to the ratio between the sixth pitch (e.g., P5), and the seventh pitch (e.g., P7) being 6:10., see comments stated above in Par. 15-16 with regards to Claim 5, which are considered repeated here, as applied to the specific ratio claimed.
Regarding Claim 11, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows most aspects of the instant invention, including a semiconductor device comprising: 
- a first-direction plurality of wirings extending in a first direction (e.g., 30x, M2, M4, and M6 along a Y direction)
- a second-direction plurality of wiring extending in a second direction intersecting the first direction (e.g., M1, M3, M5, and M7 along a X direction orthogonal to the Y direction)
- wherein the second-direction plurality of wirings that extend in the second direction includes, fourth wirings spaced apart from each other in the first direction by a fourth pitch (e.g., M1 having pitch P1), fifth wirings above the fourth wirings spaced apart from each other in the first direction by a fifth pitch (e.g., M3 on M1 and having pitch P3), sixth wirings above the fifth wirings spaced apart from each other in the first direction by a sixth pitch (e.g., M5 on M3 and having pitch P5), and seventh wirings above the sixth wirings spaced apart from each other in the first direction by a seventh pitch (e.g., M7 above M5 and having pitch P7)
Furthermore, with respect to a ratio between the fourth pitch (e.g., P1) and the fifth pitch (e.g., P3), Chen (see, e.g., Par. [0028]) discloses that: a ratio of P1 to P3 to P7 (P1:P3:P7) is e.g.
Therefore, the specific ratio between the fourth pitch and the fifth pitch claimed by the applicant, i.e., ratio of 5:4, is only considered to be the “optimum” ratio disclosed by Chen that a person having ordinary skill in the art would have been able to obtain using routine experimentation based, among other things, on the initial pitch between M1 wirings, DRC rules of each overlying wiring layer for a given technology node, etc. (see In re Boesch, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as wiring layers with a non-hierarchical pitch progression are formed to maximize logic density, as already suggested by Chen. Also, see In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”)
Regarding Claim 12, and with respect to the ratio between the fourth pitch (e.g., P1), the fifth pitch (e.g., P3), and the sixth pitch (e.g., P5) being 5:4:6, see comments stated above in Par. 28-29 with regards to Claim 11, which are considered repeated here, as applied to the specific ratio claimed.
Regarding Claim 13, and with respect to the ratio between the fourth pitch (e.g., P1), the fifth pitch (e.g., P3), the sixth pitch (e.g., P5), and seventh pitch (e.g., P7
Regarding Claim 14, and with respect to the ratio between the fourth pitch (e.g., P1), the fifth pitch (e.g., P3), and seventh pitch (e.g., P7) being 5:4:10, see comments stated above in Par. 28-29 with regards to Claim 11, which are considered repeated here, as applied to the specific ratio claimed.
Regarding Claim 15, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows that the first-direction plurality of wirings includes:
- gate wirings spaced apart from each other in the second direction by a gate pitch (e.g., 30x having pitch PG)
- first wirings above the gate wirings spaced apart from each other in the second direction by a first pitch (e.g., M2 having pitch P2)
- the gate wirings (e.g., 30x) are below the fourth wirings (e.g., M1)
- the first wirings (e.g., M2) are above the fourth wirings (e.g., M1) and placed below the fifth wirings (e.g., M3)
Furthermore, with respect to a ratio between the gate pitch (e.g., PG) and the first pitch (e.g., P2), Chen (see, e.g., Par. [0028]) discloses that: a ratio of PG to P2 and P6 (PG:P2:P6) is, e.g., 3:2:4; and that in some implementations, P4 can be greater than P2 (P2<P4) or less than P6 (P4<P6). 
Therefore, the specific ratio between the gate pitch and the first pitch claimed by the applicant, i.e., ratio of 6:4, is only considered to be the “optimum” ratio disclosed by Chen that a person having ordinary skill in the art would have been able to obtain using routine experimentation based, among other things, on the initial pitch between gate structures, DRC rules of each overlying wiring layer for a given technology node, etc. (see In re Boesch, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as wiring layers with a non-hierarchical pitch progression are formed to maximize logic density, as already suggested by Chen. Also, see In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”)
Regarding Claim 16, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows that the first-direction plurality of wirings further includes:
- second wirings above the first wirings spaced apart from each other in the second direction by a second pitch (e.g., M4 having pitch P4)
- the second wirings (e.g., M4) are above the fifth wirings (e.g., M3) and below the sixth wirings (e.g., M5)
With respect to the ratio between the gate pitch (e.g., PG), the first pitch (e.g., P2), and the second pitch (e.g., P4) being 6:4:5, see comments stated above in Par. 34-35 with regards to Claim 15, which are considered repeated here, as applied to the specific ratio claimed.
Regarding Claim 17, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows that the first-direction plurality of wirings further includes:
e.g., M6 having pitch P6)
- the third wirings (e.g., M6) are above the sixth wirings (e.g., M5) and below the seventh wirings (e.g., M7)
With respect to the ratio between the gate pitch (e.g., PG), the first pitch (e.g., P2), the second pitch (e.g., P4), and the third pitch (e.g., P6) being 6:4:5:9, see comments stated above in Par. 34-35 with regards to Claim 15, which are considered repeated here, as applied to the specific ratio claimed.
Regarding Claim 18, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows that the first-direction plurality of wirings includes:
- gate wirings spaced apart from each other in the second direction by a gate pitch (e.g., 30x having pitch PG)
- first wirings above the gate wirings spaced apart from each other in the second direction by a first pitch (e.g., M2 having pitch P2)
- second wirings on the first wirings spaced apart from each other in the second direction by a second pitch (e.g., M4 having pitch P4)
- the gate wirings (e.g., 30x) are below the fourth wirings (e.g., M1)
- the first wirings (e.g., M2) are above the fourth wirings (e.g., M1) and below the fifth wirings (e.g., M3)
- the second wirings (e.g., M4) are above the fifth wirings (e.g., M3) and below the sixth wirings (e.g., M5
With respect to the ratio between the first pitch (e.g., P2) and the second pitch (e.g., P4) being 4:5, see comments stated above in Par. 34-35 with regards to Claim 15, which are considered repeated here, as applied to the specific ratio claimed.
Regarding Claim 19, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows that the first-direction plurality of wirings further comprises:
- third wirings above the second wirings spaced apart from each other in the second direction by a third pitch (e.g., M6 having pitch P6)
- the third wirings (e.g., M6) are above the sixth wirings (e.g., M5) and below the seventh wirings (e.g., M7)
With respect to the ratio between the first pitch (e.g., P2), the second pitch (e.g., P4), and the third pitch (e.g., P6) being 4:5:9, see comments stated above in Par. 34-35 with regards to Claim 15, which are considered repeated here, as applied to the specific ratio claimed.
Regarding Claim 20, Chen (see, e.g., Figs. 1-2; Par. [0025]-[0028],[0034]-[0035] and Par. [0041], L. 19-35) shows most aspects of the instant invention, including a semiconductor device comprising: 
- a first-direction plurality of wirings extending in a first direction (e.g., 30x, M2, M4, and M6 along a Y direction)
- a second-direction plurality of wiring extending in a second direction that intersects the first direction (e.g., M1, M3, M5, and M7 along a X direction orthogonal to the Y direction)
e.g., 30x having pitch PG), and first wirings above the gate wirings spaced apart from each other in the second direction by a first pitch (e.g., M2 having pitch P2)
- the second-direction plurality of wirings includes, fourth wirings (e.g., M1) above the gate wirings (e.g., 30x) and below the first wirings (e.g., M2) and spaced apart from each other in the first direction by a fourth pitch (e.g., M1 having pitch P1), and fifth wirings (e.g., M3) above the first wirings and spaced apart from each other in the first direction by a fifth pitch (e.g., M3 on M1 and having pitch P3)
Furthermore, with respect to a ratio between the gate pitch (e.g., PG) and the first pitch (e.g., P2), Chen (see, e.g., Par. [0028]) discloses that: a ratio of PG to P2 and P6 (PG:P2:P6) is, e.g., 3:2:4; and that in some implementations, P4 can be greater than P2 (P2<P4) or less than P6 (P4<P6). Additionally, with respect to a ratio between the fourth pitch (e.g., P1) and the fifth pitch (e.g., P3), Chen (see, e.g., Par. [0028]) discloses that: a ratio of P1 to P3 to P7 (P1:P3:P7) is e.g., 1:1:2; and that in some implementations, P5 can be greater than P1 and P3 (P1,P3<P5) or P5 is less than P7 (P5<P7). 
Therefore, the specific ratios between the gate pitch and the first pitch, and between the fourth pitch and the fifth pitch, claimed by the applicant, i.e., ratios of 6:4 and 5:4 respectively, are only considered to be the “optimum” ratios disclosed by Chen that a person having ordinary skill in the art would have been able to obtain using routine experimentation based, among other things, on the initial pitch between gate structures, initial pitch between M1 wirings, DRC rules of each overlying wiring layer for i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as wiring layers with a non-hierarchical pitch progression are formed to maximize logic density, as already suggested by Chen. Also, see In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”)

Conclusion














































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose semiconductor devices comprising a multilayer stack of wirings, and having some features similar to the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814